Citation Nr: 0414353	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  01-00 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a heart disorder.  

3.  Entitlement to service connection for a respiratory 
disorder.  

4.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
March 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The medical evidence does not establish that the veteran 
developed a cardiovascular disorder or hypertension, within 
one year after he separated from service.  

2.  The medical evidence does not establish that the 
veteran's hypertension is related to service.  

3.  The medical evidence does not establish that the 
veteran's heart disease, is related to service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service and is not presumed to have occurred in service.  
38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1137, 5103, 5103A, 
5107, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2003).  

2.  Heart disease, was not incurred in or aggravated by 
active service and is not presumed to have occurred in 
service.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1137, 5103, 
5103A, 5107, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2003).  In Allen v. Brown, 
the Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Cardiovascular disorders, including hypertension, may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003)

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2003).

Hypertension and Heart Disorder

Service medical records are negative for treatment or a 
diagnosis of a heart disorder or hypertension.  When 
hospitalized for a hernia repair in December 1964, shortly 
before his enlistment, the veteran's heart demonstrated a 
regular rhythm and normal rate.  There were no murmurs or 
enlargement.  X-rays of the chest dated in June and July 1966 
and November 1967 showed no abnormalities.  When examined for 
separation from service in March 1969, the veteran noted a 
history of high or low blood pressure.  However, a clinical 
evaluation of the veteran's heart was normal, and the 
veteran's blood pressure reading was 132/84 at separation.  

Post service medical records include the report of an 
examination conducted for VA purposes in July 1996.  This 
confirmed the veteran's coronary artery bypass surgery for 
heart disease, which surgery the veteran advised had occurred 
in 1995, as well as the presence of hypertension.  There was 
no indication the examiner considered these findings related 
to service.  

The veteran contends his current heart problems are related 
to service and he submitted statements dated in February 2000 
from his spouse and mother who attest the veteran being on 
medication for high blood pressure in 1965, 1966, or 1967.  

At a personal hearing dated in August 2001, the veteran 
testified that high blood pressure was first detected during 
service when he was visiting the base hospital at Craig Air 
Force Base for a nervous problem, and it was discovered that 
his blood pressure was high.  The veteran stated that he was 
prescribed high blood pressure medication in service and that 
he continued to take the medication until he separated from 
service.  He added that a civilian doctor, who the veteran 
indicated could not be located, told him that he had 
hypertension 30 days after he was separated from service.  

While the evidence clearly establishes that the veteran has 
heart disease and hypertension now, service connection for 
these disabilities is not warranted.  As indicated above, 
service medical records, including records dated in 1967 and 
1968 for treatment of emotional problems and a psychological 
disorder, are negative for treatment for, or a diagnosis of, 
hypertension/heart disease.  The Board recognizes that the 
veteran noted "high or low blood pressure" at separation; 
however, clinical findings were negative for high blood 
pressure.  Despite the veteran's representations and those of 
his family members, the evidence of record shows that the 
veteran was not diagnosed to have any heart problems 
including hypertension until many years after service, and no 
competent evidence links these problems to service.  
Accordingly, this aspect of the veteran's appeal must be 
denied.  

As the Board has determined that service connection is not 
warranted for hypertension, the veteran's claims for service 
connection for a  heart disorder as secondary to hypertension 
fails.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A and 
38 C.F.R. § 3.159, imposes certain notice and assistance 
obligations.  The United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  That decision also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Here the rating action on appeal was issued prior to the 
enactment of the VCAA, such that notice consistent with that 
Act at that time, could not have been accomplished.  The 
record also shows, however, VA provided the veteran a  letter 
in November 1998 wherein the veteran was asked to provide the 
names and addresses of healthcare providers who had 
administered treatment for the veteran's disorders and the 
dates the services were rendered.  Then, in August 2001, VA 
provided the veteran a VCAA notice letter.  In the August 
2001 notice, VA informed the veteran of what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence that 
pertains to the claims.  VA provided the veteran with a 
statement of the case in December 2000 and a supplemental 
statement of the case in September 2003, which provided the 
applicable law and regulations with regard to his claims, as 
well as an explanation of the evidence it used to makes its 
decision.   

Because a proper VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication denying 
the claims, the timing of the notices does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination 
(i.e., a denial of the claim), would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant were not given 
prior to the first AOJ adjudication of the claims, the 
notices were provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the RO considered the case again and 
issued a supplemental statement of the case.  In addition, 
the veteran was provided a personal hearing in September 2003 
wherein discussions were held regarding the evidence needed 
to substantiate the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, and the concerns it 
raised regarding the timing of the VCAA notice, to decide the 
appeal would not be prejudicial error to the claimant.  

As to the content of the notice, as mentioned above, the 
August 2001 letter informed the veteran of his and VA's 
duties and responsibilities in developing the claims pursuant 
to the VCAA.  VA informed the veteran that its duty was to 
make reasonable efforts to help the veteran obtain evidence 
necessary to support his claim such as obtaining medical 
records, employment records, or records from other Federal 
agencies, and providing medical examinations or opinions, if 
necessary.  As to the veteran's responsibilities, VA informed 
the veteran that he should provide sufficient identifying 
information of evidence to be obtained by VA and to support 
his claim with appropriate evidence.  The veteran was asked 
to provide the names of any VA and non-VA health care 
providers who have information regarding the veteran's 
disabilities.  In view of this, the Board considers the 
notice requirements met in this case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West  2002); 38 C.F.R. § 3.159(c)(1-3)).  All 
service and pertinent VA medical records have been associated 
with the claims file.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)).  
No examination of the veteran is necessary in this case 
regarding the claim concerning cardiovascular disabilities 
since the service medical records are devoid of pertinent 
findings, there is no question that current disability 
exists, and no competent evidence suggests the claimed 
disabilities are related to service, as to require any 
clarifying opinion.  

There is no indication in the claims file that relevant 
evidence exists that VA did not seek or that VA sought 
unsuccessfully.  In this regard, the Board notes that the 
veteran testified at an August 2001 personal hearing that he 
was receiving treatment at a VA facility for his 
disabilities.  These records were not obtained since evidence 
that is needed to substantiate the veteran's claims is a 
medical opinion establishing that his disorders were incurred 
in or aggravated by service.  As the veteran has not 
indicated that the records contain such evidence, the Board 
finds that it is not obligated to obtain them.  Thus, there 
are no areas in which further development is required.  


ORDER

Service connection for hypertension is denied.  

Service connection for a heart disorder is denied.  


REMAND

The veteran asserts that he is entitled to service connection 
for diabetes mellitus.  The veteran reported that he was 
diagnosed as having diabetes mellitus in the 1980s.  The 
report of a July 1996 VA examination reflects a diagnosis of 
poorly controlled diabetes mellitus.  The veteran served 
during the Vietnam era from June 1965 to March 1969.  His 
military occupational specialty was an inventory management 
specialist. 

A veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f) 
(West 2002).  When such a veteran develops a disorder listed 
in 38 C.F.R. § 3.309(e), which disorders have been shown to 
be caused by exposure to Agent Orange, to a degree of 10 
percent or more following his service in the Republic of 
Vietnam, the disorder shall be presumed to have been incurred 
during service. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  Thus, if such a veteran develops diabetes mellitus 
type II to a degree of 10 percent or more at any time after 
service, the disease shall be presumed to have been incurred 
during service. 38 C.F.R. §§ 3.307, 3.309(e).

Service in Vietnam includes service in the waters offshore or 
service in other locations if the conditions of service 
involve duty or visitation in Vietnam. 38 C.F.R. § 3.313(a) 
(2002).

Although the veteran served during the Vietnam era, the 
record is not clear as to whether he served in Vietnam or 
whether at any point during his tour of duty he visited or 
was detailed to Vietnam.  The veteran claimed during VA 
examinations dated in April 1997 and March 1999 that he 
served in Vietnam; however, when examined in February 1999 he 
indicated that he was not sent to Vietnam.  The veteran's 
service personnel records have not been associated with the 
claims file.  The Board is of the view that those records are 
relevant to the veteran's claim and should be secured.  

Regarding a respiratory disorder, the veteran's service 
medical records reflect complaints of shortness of breath, 
and when the veteran was examined in 1996, pulmonary function 
testing revealed pulmonary restriction.  An examination 
should be conducted to ascertain whether any current 
disability may be linked to the veteran's in-service 
complaints.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should obtain, from the appropriate 
sources, the veteran's service personnel records, 
including any available records showing his duty 
details, and/or travel. 

2.  The veteran should be asked to identify the 
places at which he received treatment for any 
respiratory disorder since service, and to provide 
the authorization to obtain copies of those 
records.  Attempts should then be made to obtain 
copies of the records the veteran identifies.  

3.  The veteran should be scheduled for a 
respiratory examination, the purpose of which is to 
identify any current respiratory disorder(s) and to 
obtain an opinion as to whether any such disorder 
is related to the veteran's military service.  Any 
indicated tests should be accomplished, and as to 
any respiratory disorder diagnosed, the examiner 
should offer an opinion as to whether it is likely, 
unlikely or at least as likely as not related to 
the veteran's military service, including the 
complaints of shortness of breath noted in his 
service medical records.  

4.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake appropriate 
corrective action.  Stegall v. West, 11 Vet. App. 
268 (1998).  

5.  Then, the RO should readjudicate the claim for 
service connection for diabetes mellitus and the 
claim for service connection for a respiratory 
disorder.  If any benefit sought on appeal remains 
denied, the appellant and his representative should 
be provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, 
to include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issue.  The requisite period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL KILYCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



